 PANTHER COAL COMPANY, INC., ETC.409Panther Coal Company, Inc., and/or Lee & Blankenship CoalCo., Lester&Fox Coal Co., Rocky Gap Coal Co., Roberts CoalCo., E.T.Coal Co.'andUnited Mine Workers of America, Peti-tioner.Case No. 5-RC-3058.August 1, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney Smith, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employers.3.Questions affecting commerce exist concerning the representationof certain employees of the Employers, within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4.The parties agree that the unit or units found appropriate shouldinclude generally underground and outside employees working in andaround the mines and the tipple.They disagree, however, as to thescope of the unit.Petitioner seeks four separate units-one includingthe employees of E. T. and Roberts, and one each for Lee & Blanken-ship, Lester & Fox, and Rocky Gap.Panther contends that a singleoverall unit of employees at its mines is alone appropriate.Such aunit would include not only those employees sought by the Petitionerbut employees at approximately 19 other mines not covered by thepetition?Basically,Panther argues that the separate companiesnamed in the petition are integral parts of its operations and organiza-tion, that all the employees involved are its employees, and that, con-sequently, neither the named companies nor their employees can beconsidered separately for unit purposes.There is no recent historyof collective bargaining for the employees sought in the petition.Panther has a leasehold estate for an area of approximately 4 by9miles in western Virginia. In the area it has 24 mining units.1Herein referred to respectively as Panther, Lee & Blankenship, Lester & Fox, RockyGap, Roberts,and E.TThe name of E.T Coal Co appears as amended at the bearing.2 Representatives of Lee & Blankenship, Lester & Fox, and Rocky Gap appeared at thehearing but took no position on the unit.Though separately served with copies of thepetition and notice of the hearing,E T and Roberts Coal Companies were not separatelyrepresented at the hearing.Panther and the Petitioner,in effect, stipulated that thosetwo companies were in all respects integral parts of Panther, and not to any extentindependent operations.128 NLRB No. 45. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDPanther has entered into oral agreements with certain individuals,herein called operators,' to conduct the actual mining operations, suchindividuals working under various styles such as Rocky Gap CoalMining Company and Lee & Blankenship Coal Mining Company,involved here.The operators engage various employees to work inand about the mines.The coal is taken from the mines by truck or bytruck and train to cleaning plants.The trucks and cleaning plantsare owned and operated by Panther.The trains are common carriersand Panther pays all freight charges on the coal moved.After beingcleaned, the coal is sold and shipped to Panther's customers.At alltimes until sold the coal belongs to Panther and cannot be sold on theopen market by the operators.The income of the operators is thedifference between their costs of operations and the amount they re-ceive on a per ton basis from Panther for the coal mined.Panther'spayment to the operators is based on the market price for coal.Under their agreement with Panther the operators are primarilyresponsible for the day-to-day coal mining operations.They employ,as noted, miners and other necessary employees, determine their ratesof pay and method of pay, and withhold social security and unem-ployment taxes.Panther can, and has, prevented an operator fromhiring a particular employee and has required that employees bedischarged.It transfers employees from one mine to another, when,for example, a mine closes for repairs, and the operators have no al-ternative but to accept the transferees.However, though some of themines are no more than half a mile apart, there is among the employeessought no substantial regular interchange between mines insofar asthe record shows, and such transfers as are made under direction ofPanther appear to involve severance of employment with one op-erator and rehiring by another under the working conditions prevail-ing at that time.Panther maintains a hospitalization plan coveringemployees at all mines, payments for the protection being made, how-ever, by the individual employees through their own operators toPanther.Whenever an operator has for some reason or other failedto meet his payroll or other financial obligations, Panther has madethe required payments which are, it contends, its own as well as theoperator's obligations.The operators in carrying out their mining operations must supplyat their own expense certain handtools and other equipment such assafety lights.All necessary heavy machinery is furnished and ownedby Panther. Similarly, electric power is provided to each operationat Panther's expense.Also, Panther's engineers and electricians workfrom time to time in the different mines at no expense to the operator.s The following discussion insofar as it deals with the role of the "operators"Isnot,in view of the parties'agreement noted in footnote 2 above, applicable to ET andRoberts. PANTHER COAL COMPANY, INC., ETC.411Whether or not a new mine shall be opened or an old one temporarily.shut down or abandoned, is a decision which Panther alone makes.Clearly, Panther controls to a considerable extent working condi-tions prevailing at the various operations. It can effectively recom-mend hiring and discharges, transfer employees, and otherwise affectthe tenure and working conditions of employees.On the other handeach operator does in fact do most of the hiring and discharging forits own mine, determines rates and method of pay, and would seem tobe responsible in its own interest for the direct supervision of the-employees in their day-to-day mining operations. In view of thecontrol over the working conditions and terms of employment exer-cised by both Panther and the operators, we find contrary to the posi-tion of the parties, that at each mining operation both the individual-operator and Panther are jointly the Employers of the employees-sought by the Petitioner.Consequently, the unit embracing all itsmines which Panther contends is alone appropriate is in effect a multi-employer unit 4However, as there is no established bargaining his-tory on such a basis, a multiemployer unit clearly is not the onlyappropriate unit.Rather, under the circumstances here where eachmining operation is under the immediate control of separate employer-operators and is basically a separate enterprise conducted by suchoperators, we find, despite the presence of the common joint employer,that units limited to the requested employees at Lee & Blankenship,Lester & Fox, and Rocky Gap mining operations constitute separateappropriate units .5As noted, the parties agree that E.T. and Roberts coal mining com-panies are integral parts of Panther. The record shows that the min-ing operations of these two "companies," unlike the situation at any ofthe other Panther mines, are not carried out under agreements be-tween Panther and operators possessing the authority and responsi-bilities described above, but rather under the immediate control of amine foreman or superintendent employed by Panther.Moreover, itappears from the record that E.T. and Roberts have no separateidentity or corporate existence, and that they are in fact nothingmore than wholly owned and controlled administrative segments ofPanther's operations.Consequently, we find that Panther is thesole employer of the requested employees at the E.T. and Robertsmining operations, and is alone responsible for the working conditionsand terms of employment for such employees.Moreover, except forthe truckdrivers discussed below, it does not appear that Panther isthe sole employer of any other employees in the classifications whichthe parties have agreed to include in the unit.Under these circum-stances we find that the requested employees at the E.T. and Robertsmining operations constitute a single appropriate unit.* CfMace's SanFrancisco,et al.,120 NLRB 69a Macy's San Francisco,supra,at 72 412DECISIONSOr NATIONALLABOR RELATIONS BOARDThe parties agreed that truckdrivers should be included in the unit.As indicated above the truckdrivers haul coal from the mines underthe various operators.However, they appear to be under the exclu-sive control of Panther who assigns them to the various mining op-erations as needs require.Though the drivers appear from time totime on the payrolls of the operators, such payroll practice seems tobe merely a device for allocating the cost of the trucking servicesupplied by Panther. Thus, we find that Panther is the sole employerof the truckdrivers and they shall be included in the Panther-E.T.-Roberts unit.-Accordingly, we find that the following employees of the namedemployers constitute separate units appropriate for purposes of col-lective bargaining within the meaning of Section 9(b) of the Act:(1)All underground and outside employees working in and aroundthe mines and tipple employed by Panther Coal Company, Inc., andLee & Blankenship Coal Co., excluding technical and office employees,guards, and supervisors as defined in the Act.(2)All underground and outside employees working in and aroundthe mines and tipple employed by Panther Coal Company, Inc., andLester & Fox Coal Co., excluding technical and office employees,guards, and supervisors as defined in the Act.(3)All underground and outside employees working in and aroundthe mines and tipple employed by Panther Coal Company, Inc., andRocky Gap Coal Co., excluding technical and office employees, guards,and supervisors as defined in the Act.(4)All underground and outside employees working in and aroundthe mines and tipple, including truckdrivers, employed by PantherCoal Company, Inc., at its E.T. Coal Co. and Roberts Coal Co. miningoperations, but excluding technical and office employees, guards, andsupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Aerosonic Instrument Corp.andHarry V. Miller and EdnaLudington.Cases Nos. 9-CA-957 and 9-CA-957-1.August 3y1960SUPPLEMENTAL DECISION AND ORDEROn November 6, 1956, the National Labor Relations Board issued aDecision and Order in the above-entitled case,' which order was en-forced by the United States Court of Appeals for the Sixth Circuit bya decree entered on December 17, 1957' Thereafter, pursuant to a3116 NLRB 15022 249 F 2d 959 (C A. 6). We hereby correct thedate of the court's decision,which isinadvertentlyset forthin the Intermediate Report as December17, 1959.128 NLRB No. 53.